DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings filed on March 21st, 2020 have been entered and accepted.

Election/Restrictions
Applicant’s election of Group II, claims 17 – 20 in the reply filed on October 6th, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
 Claims 11 – 16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on October 6th, 2022. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 17 – 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Johnson (US 2011/0273259).
Regarding claim 17, Johnson teaches a winding unit for an electrical high-voltage device (Abstract), the winding unit comprising at least one winding and spacers (Para. 8). The remaining limitations of claim 17 are product-by-process limitations as they pertain to the process of making the spacers. It has been held that if the product in the product-by-process claim is the same as a product of the prior art, the claim is unpatentable even though the prior product was made by a materially different process. See MPEP 2113.
Regarding claim 18, Johnson the invention disclosed in claim 17, as described above. Furthermore, Johnson discloses said winding unit has a higher-voltage winding and a lower-voltage winding (Para.21), which are disposed concentrically in relation to one another (Para. 14); and said spacers extend between said higher-voltage winding and said lower- voltage winding (Para. 22 – 24).
Regarding claim 19, Johnson teaches the invention disclosed in claim 18, as described above. Furthermore, Johnson teaches the invention further comprising a casting compound, said spacers are encapsulated in said casting compound (Para. 23 – 26).
Regarding claim 20, Johnson teaches the invention disclosed in claim 19, as described above. Furthermore, Johnson teaches the invention wherein each of said spacers and said casting compound are produced from a same insulating material (Para. 28).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUKOREDE ESAN whose telephone number is (571)272-0116. The examiner can normally be reached 9:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/O.E./Examiner, Art Unit 1741                                                                                                                                                                                                        

/TIMOTHY KENNEDY/Primary Examiner, Art Unit 1743